Citation Nr: 0508692	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1951 to November 1953, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case in March 2003 for further development 
and to allow for initial consideration of additional evidence 
by the RO.  That development was completed by the Appeals 
Management Center, which subsequently readjudicated the 
veteran's claim and issued a Supplemental Statement of the 
Case in April 2004.  The case has since been returned to the 
Board for appellate review.

The issue of service connection for right ear hearing loss 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left ear hearing loss is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, left ear 
hearing loss was incurred during active service. 38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The appellant filed his claim for service connection for 
hearing loss in January 1998, and thereafter, in a rating 
decision dated in February 1999, the benefits were denied.  
Only after those rating actions were promulgated did the RO, 
in a letter dated in January 2004, specifically provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  However, the Board 
also notes that the record indicates that prior to that time 
the appellant had been apprised of what evidence would be 
necessary to substantiate the claim, as well as informed of 
the division of responsibility for obtaining such evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the Board notes that the 
appellant had been provided with a copy of the rating 
decision dated in February 1999, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why his claim was denied.  The general advisement and 
the pertinent laws and regulations were reiterated in a 
Statement of the Case dated in March 1999 as well as in 
Supplemental Statements of the Case dated in March 2002 and 
April 2004.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  
	
 In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the January 
2004 letter was not given prior to the first AOJ 
adjudications of the claim, the notice was provided by the 
AOJ prior to the most recent transfer and certification of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded a VA examination in July 1999 in 
connection with his claim for service connection for hearing 
loss, which was conducted by an audiologist who rendered 
relevant opinions as to the issues under consideration.  The 
audiologist also provided an additional clarifying opinion in 
March 2003 after having reviewed the veteran's claim file.    

The Board acknowledges that the attempts to obtain the 
veteran's service medical records were unsuccessful.  These 
records are presumed destroyed by the fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973.  
Even prior to the enactment of the Veterans Claims Assistance 
Act of 2000, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).   This heightened 
duty to assist includes the obligation to search for 
alternate methods of proving service connection.  Therefore, 
the RO sent a letter to the veteran in September 1998 
informing him that his military records could not be located.  
The letter also requested that he complete a NA Form 13055, 
Request for Information to Reconstruct Medical Data.  The 
veteran completed and returned the enclosed form indicating 
that he had received treatment for his left ear in the early 
months of 1952 at an Army hospital near Korea while assigned 
to the 38th Regiment 2nd Division.  However, a search of 
morning and sick reports of the 38th Regiment failed to show 
that the veteran was with that unit in 1952.  A search for 
Surgeon General Office (SGO) records was also unsuccessful.  
Accordingly, the Board finds that the VA has done everything 
reasonably possible to assist the veteran in reconstructing 
his service medical records.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements as they relate to the 
veteran's claim for service connection for left ear hearing 
loss is not prejudicial to the veteran by virtue of the 
Board's granting the benefit sought on appeal by its decision 
this date, as discussed below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board therefore finds that disposition 
of the appellant's claim for service connection for left ear 
hearing loss is appropriate

Background and Evidence

Service records show that the veteran had active military 
service from November 1951 to November 1953.  He was awarded 
the Korean Service Medal with three bronze camp stars.

A letter was sent to the veteran in April 1952, which 
indicated that he had been disqualified for Officers 
Candidate School (OCS).  In particular, the letter informed 
him that a physical examination performed in January 1952 
found him to have severe, left, nerve type deafness.  

The veteran submitted a statement in December 1974 in which 
he indicated that he had defective hearing in his left ear 
that had been a cause for concern during his period of 
service.  He stated that he was provided an entrance 
examination in September 1951, which found him fit for 
service, yet he was turned down for OCS six months later 
because of his hearing.  The veteran also reported having 
been turned down for a job following his separation from 
service because of his hearing loss.
 
VA medical records dated from January 1994 to July 2002 
document the veteran's complaints and treatment for various 
disorders, including hearing loss.  In January 1994, the 
veteran reported having decreased hearing since his military 
service in Korea in 1951.  His hearing loss had gradually 
worsened over the years, but he also indicated that he had 
severe hearing on the left since his birth.  Test results 
showed him to have severe, conductive hearing loss in the 
left ear.  The veteran later stated in December 1997 that he 
had had hearing loss in his left ear since his military 
service.  On the authorized audiological evaluation performed 
in December 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
45
LEFT
105
100
90
85
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and zero percent in the left ear.  
The veteran was also provided an audiological evaluation in 
April 1999, which found his pure tone thresholds, in 
decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
45
50
LEFT
95
100
90
90
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear, but his left ear could not be 
tested.

The veteran was afforded a VA examination in July 1999 during 
which he reported having had noise exposure while in OCS 
training for 16 weeks.  The training involved firing guns on 
the rifle range two to three times per week for two to four 
hours at a time, and no hearing protection devices were 
provided.  The veteran also indicated that he had worked in 
factories for 45 years without hearing protection devices, 
but he denied having any recreational noise exposure.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
45
50
LEFT
105
105
105
100
100

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and zero percent in the left ear.  
The examiner diagnosed the veteran with mild to moderate 
sensory hearing loss in the right ear and with a profound, 
mixed hearing loss in the left ear.  The examiner commented 
that it was unlikely that the veteran's hearing loss in the 
left ear was caused solely by acoustic trauma.  She also 
stated that noise exposure in the military could have 
contributed to the hearing loss bilaterally, but that she was 
unable to determine the extent of hearing loss caused by 
military noise versus occupational noise.

The July 1999 VA examiner was asked to provide a clarifying 
opinion, and in March 2003, she submitted a statement in 
which she indicated that she had reviewed the veteran's claim 
file.  The examiner indicated that she was unable to 
determine whether the April 1952 letter of physical 
disqualification was issued before or after the veteran 
participated in the 16 weeks of training in which he was 
exposed to noise.  She also noted that the hearing loss in 
the veteran's left ear had worsened and was now a mixed type 
of loss, which was in contrast to "severe nerve type 
deafness" reported in the letter of disqualification.  The 
examiner indicated that the veteran's civilian occupational 
noise exposure may have contributed to the degree of hearing 
loss now present, but further stated that she could not rule 
out that at least a portion of the hearing loss in the right 
or left ears was due to noise exposure related to military 
service.


Law and Analysis

The veteran contends that he is entitled to service 
connection for left ear hearing loss. More specifically, the 
veteran claims that his current hearing loss is related to 
the noise he was exposed to during his military service.  

Applicable law provides that disability compensation benefits 
may be awarded for a disease or injury incurred in or 
aggravated during active military, naval, or air service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.1, 3.4 (2004).  
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  In order 
to establish service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
veteran has established service connection for left ear 
hearing loss.  The record clearly demonstrates that the 
veteran currently has left ear hearing loss by VA standards, 
and the veteran is considered competent to relate a history 
of noise exposure during service. See 3.159(a)(2).  However, 
the question remains as to whether the veteran's current left 
ear hearing loss is related to his military service.  

Because the veteran's service medical records were destroyed, 
the Board must base its decision on other available evidence.  
Although the evidence of record does not show the veteran to 
have sought treatment for left ear hearing loss until many 
decades after his separation from service, the Board notes 
that he was disqualified for OCS in April 1952 due to severe, 
left, nerve type deafness and that there are two medical 
opinions associated with the claims file that pertain to the 
etiology of his current hearing loss.  In this regard, the 
Board observes that the July 1999 VA examiner stated that 
noise exposure in the military could have contributed to the 
hearing loss bilaterally.  While that opinion is somewhat 
speculative, the examiner also provided an additional opinion 
in March 2003 in which she indicated that she could not rule 
out that at least a portion of the hearing loss in the left 
ear was due to noise exposure related to military service.  
The Board notes that while the examiner did note that the 
veteran had reported that he participated in 16 weeks of OCS 
training where he was exposed to acoustic trauma, she also 
noted that she was unable to determine whether the 1952 
letter of disqualification for OCS was issued before or after 
the purportedly 16 weeks of training.  Although there is 
conflicting information as to whether the veteran did attend 
OCS school or was disqualified before that time because of 
his left ear hearing loss, this factor does not appear to 
have been determinative in formulating the examiner's nexus 
opinion. 

The Board acknowledges that VA medical records dated in 
January 1994 document the veteran stating that he had severe 
left ear hearing loss since birth, which had decreased since 
his military service in Korea in 1951.  However, even 
assuming for the sake of argument that the veteran's left ear 
hearing loss were to be characterized as preexisting military 
service, the Board observes that there is no evidence 
available that a medical professional could use to determine 
whether such preexisting left ear hearing loss was aggravated 
by his active service.  In this regard, the Board notes that 
the veteran's service medical records are unavailable for 
review and that there are no other treatment records 
associated with the claims file that are dated immediately 
prior to or after his military service.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current left ear hearing loss 
to his military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current left ear hearing loss is 
related to his military service.  Accordingly, the Board 
concludes that service connection for left ear hearing loss 
is warranted.




ORDER

Service connection for left ear hearing loss is granted.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board observes that the veteran was afforded a VA 
examination in July 1999 in connection with his claim for 
service connection for hearing loss and that the examiner 
provided an additional opinion in March 2003.  However, 
additional VA medical records were subsequently associated 
with the claims file, which pertained to the etiology of the 
veteran's right ear hearing loss.  In particular, treatment 
records dated in December 1997 indicate that the veteran 
reported having tinnitus, dizziness, and hearing loss in his 
right ear that began several weeks earlier.  The veteran had 
also stated that he believed that these disorders were 
related to the medications he was taking for his high blood 
pressure and prostate.  As a result, he began varying the 
times he took those medications and noticed that he no longer 
had tinnitus, dizziness, or hearing loss.  The Board notes 
that the VA examiner did not have the opportunity to review 
these treatment records prior to rendering her March 2003 
opinion.  Although the Board has resolved reasonable doubt in 
granting the veteran's claim for service connection for the 
left ear in light of the evidence of record, the Board finds 
that it is not clear that the evidence is in a similar state 
of relative equipoise as to the right ear, and therefore, the 
Board finds that an additional medical opinion based on a 
complete review of the evidence of record is necessary for 
the purpose of determining the nature and etiology of any 
right ear hearing loss that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

The RO should refer the veteran's 
claims folder to the July 1999 VA 
examiner, or if unavailable to 
another suitably qualified VA 
examiner, for a clarifying opinion 
as to the etiology of any right 
ear hearing loss that may be 
present.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to offer an opinion as to 
whether it is at least as likely 
as not that the veteran's right 
ear hearing loss is etiologically 
related to his military service.   
The examiner should also comment 
as to whether the veteran is 
taking any medications that may 
have caused his right ear hearing 
loss.

A clear rationale for all opinions 
would be helpful and a discussion 
of the facts and medical 
principles involved would be of 
considerable assistance to the 
Board.  Since it is important 
"that each disability be viewed 
in relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of 
all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must 
be made available to the examiner 
for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


